           Case 2:21-cv-00510-JCC-DWC Document 18 Filed 08/05/21 Page 1 of 3




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LINDA THOMPSON,                                        CASE NO. C21-0510-JCC
10                             Plaintiff,                   ORDER
11          v.

12   GATE GOURMET INC., et al.,

13                             Defendants.
14

15          This matter comes before the Court on the Report and Recommendation (“R&R”) of the
16   Honorable David W. Christel, United States Magistrate Judge (Dkt. No. 15) and Plaintiff Linda
17   Thompson’s objections thereto (Dkt. No. 16). Having thoroughly considered the parties’ briefing
18   and the relevant record, the Court finds oral argument unnecessary and hereby ADOPTS the
19   R&R and OVERRULES the objections for the reasons explained herein.
20          Ms. Thompson initiated this wrongful termination lawsuit against Gate Gourmet in King
21   County Superior Court, raising nine causes of action. (See Dkt. No. 1-2 at 5–10.) After Gate
22   Gourmet removed the case to federal court, Ms. Thompson moved for voluntary dismissal of her
23   breach of contract claim. (See Dkt. Nos. 1, 6.) Shortly thereafter, Ms. Thompson moved to
24   remand. (See Dkt. Nos. 8, 14.) Judge Christel issued an R&R recommending that the Court deny
25   both motions. (See generally Dkt. No. 15.) Ms. Thompson lodged objections to the R&R, which
26   are presently before the Court. (See Dkt. No. 16.)


     ORDER
     C21-0510-JCC
     PAGE - 1
           Case 2:21-cv-00510-JCC-DWC Document 18 Filed 08/05/21 Page 2 of 3




 1          A district judge reviews objections to a magistrate judge’s R&R de novo. Fed. R. Civ. P.

 2   72(b)(3). The Court may accept, reject, or modify the recommended disposition; receive further

 3   evidence; or return the matter to the magistrate judge with instructions. Id.

 4          Ms. Thompson argues that Judge Christel erred in concluding that voluntary dismissal

 5   pursuant to Federal Rule of Civil Procedure 41(a)(1) cannot be used to dismiss individual claims

 6   against a defendant. (See Dkt. No. 16 at 2.) The Court disagrees with Ms. Thompson. The Ninth

 7   Circuit has held that the provision cannot be used in this manner. See Hells Canyon Preservation

 8   Council v. U.S. Forest Service, 403 F.3d 683, 687–88 (9th Cir. 2005) (the rule “does not allow
 9   for piecemeal dismissals”).

10          Ms. Thompson next argues that Judge Christel erred in finding that the Railway Labor

11   Act (“RLA”), 45 U.S.C. § 151 et seq., controls her breach of contract claim, thereby establishing

12   this Court’s federal question jurisdiction. (See Dkt. No. 16 at 3–4.) She suggests that preemption

13   in this context is an affirmative defense and therefore cannot serve as the anchor for federal

14   question jurisdiction. (Id. at 3–4.) Again, the Court disagrees with Ms. Thompson. “The RLA

15   creates ‘a comprehensive framework for resolving labor disputes’ in the rail and airline

16   industries.” Alaska Airlines Inc. v. Schurke, 898 F.3d 904, 916 (9th Cir. 2018) (quoting

17   Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994)). “Once preempted, ‘any claim

18   purportedly based on [a] . . . state law is considered, from its inception, a federal claim, and

19   therefore arises under federal law.’” Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th

20   Cir. 2007) (alteration in original) (quoting Caterpillar, Inc. v. Williams, 482 U.S. 386, 393

21   (1987)).

22          For the foregoing reasons, the Court OVERRULES Ms. Thompson’s objections (Dkt.

23   No. 16) and ADOPTS Judge Christel’s R&R. Ms. Thompson’s motions for voluntary dismissal

24   (Dkt. No. 6) and remand (Dkt. No. 8) are DENIED.

25   //

26   //


     ORDER
     C21-0510-JCC
     PAGE - 2
           Case 2:21-cv-00510-JCC-DWC Document 18 Filed 08/05/21 Page 3 of 3




 1          DATED this 5th day of August 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0510-JCC
     PAGE - 3
